Citation Nr: 0604587	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected spondylolisthesis with laminectomy, fusion and 
degenerative changes, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1959 to October 1974.

In a February 1975 rating decision, the veteran was granted 
service connection for spondylolisthesis; a 10 percent 
disability rating was assigned.  

In July 2002, the veteran filed a claim for an increased 
disability rating for his service-connected low back 
disability.  In a September 2002 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) increased the veteran's 
service-connected spondylolisthesis with laminectomy, fusion 
and degenerative changes to 20 percent disabling.  
The veteran appealed the assigned disability rating to the 
Board of Veterans' Appeals (the Board) and requested de novo 
review of his claim by a Decision Review Officer (DRO).  He 
participated in an informal conference with the DRO at the RO 
in March 2004.  The DRO issued a statement of the case (SOC) 
in June 2004 that continued the previous denial of the claim.  
The veteran's appeal was perfected with the timely submission 
of his substantive appeal (VA Form 9) in August 2004.

This claim was previously before the Board in November 2005, 
when it was remanded for further evidentiary and procedural 
development.  In December 2005, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's increased rating 
claim.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's service-connected low back disability is manifested 
by pain and at worst moderate limitation of motion.

2.  The evidence does not show that the veteran's low back 
disability so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242
(2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2004 SOC.  
Specifically, the June 2004 SOC detailed the relevant rating 
criteria for the veteran's service-connected spine disability 
under the former spine criteria, and also informed the 
veteran of recent regulatory changes to the criteria for 
rating spine disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated August 
15, 2002 whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the August 2002 VCAA letter that VA would "obtain 
evidence kept by the VA and any other Federal government 
agency."  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency, as long as he completed 
a release form for such.  Copies of VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, were enclosed with the letter 
for the veteran complete and submit.  The August 2002 letter 
informed the veteran he should submit "recent (within the 
past 24 months) treatment records for your service-connected 
back condition."  The veteran was also informed that a VA 
examination was being scheduled to ascertain the current 
level of severity of his service-connected back condition, 
and that he would be subsequently informed of where and when 
to report for the examination.  [The scheduled examination 
was completed in August 2002, as was a later examination in 
May 2004.]

A VA regulation, 38 C.F.R. § 3.159(b), requires that 
claimants be informed that they may submit or identify 
evidence other than what was specifically requested by the 
RO.  In this case, the June 2004 SOC quoted the provision 
verbatim, as did the December 2005 SSOC.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran and the 
veteran has submitted a statement from private physician 
J.E.S., which will be discussed below.  Additionally, the 
veteran was provided VA examinations in August 2002 and May 
2004, the results of which will be discussed below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined the option of a 
personal hearing on his August 2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the June 2004 SOC.  The veteran's representative submitted 
additional argument on his behalf in August 2004 after 
receiving such notice.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar]; and currently under the General Rating Formula for 
Diseases and Injuries of the Spine.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
[This diagnostic code was not changed as part of the 
schedular revisions discussed above.]

For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2005).

Under Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar], a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5236 [sacroiliac injury and 
weakness] and 5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
See 38 C.F.R. § 4.71, Plate V (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 20 percent disabling under both the former Diagnostic 
Code 5292 and the current General Rating Formula for Diseases 
and Injuries of the Spine.  He currently complains of back 
pain that is aggravated by sitting for extended periods, 
driving, standing, and bending.  See the veteran's May 2004 
examination report. 



Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine, and it was formerly rated under 
the old Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar]. 
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The medical evidence of record, which will be discussed in 
greater detail below, indicates that the veteran's service-
connected low back disability is diagnosed as arthritis and 
manifests primarily as back pain and limitation of motion.   

Specifically, degenerative arthritis related to the service-
connected lumbar spine disability has been identified in both 
VA examinations of record.  Specifically, both the August 
2002 and May 2004 VA examiners agree that the veteran's 
current diagnoses are "grade I spondylolisthesis stabilized 
with postoperative laminectomy and fusion of L3 to S1" and 
"mild degenerative changes of the lumbar spine, related to 
service-connected lumbar condition."  These diagnoses 
indicate that the dominant symptom of the veteran's service-
connected lumbar spine disability is arthritis with 
associated painful motion.

Diagnostic Code 5003 [degenerative arthritis] is therefore 
the most appropriate.  
As discussed above, under that Diagnostic Code rating the 
veteran under former Diagnostic Code 5292 is appropriate, as 
the medical evidence demonstrates limitation of lumbar spine 
motion.  

The Board notes that the veteran has made complaints as to 
radiating pain, specifically into his right lower extremity.  
See the March 2004 Informal Conference Report.  To support 
this contention, the veteran submitted a statement from 
J.E.S., M.D., dated in July 2004.  Dr. J.E.S. indicated that 
he has treated the veteran for his back problems since the 
mid 1980s and the veteran "has recently developed increasing 
radiculopathy with significant but intermittent leg 
complaints."  The Board will therefore consider the use of 
former Diagnostic Code 5293 [intervertebral disc syndrome].  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator 
. . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

Dr. J.E.S. is clearly competent to render an opinion that the 
veteran has radiculopathy associated with his service-
connected spine condition.  However, it must be noted that 
Dr. J.E.S. does not offer any basis for his conclusion that 
the veteran has lumbar radiculopathy.  Instead, Dr. J.E.S. 
refers to a September 2004 myelogram with postmyelograhic CT 
scanning that showed "progressive degenerative changes" and 
"mild instabilities," neither of which is indicative of 
radiculopathy.  Indeed, the reference to "progressive 
degenerative changes" is congruent with the examination 
reports, which diagnosed "degenerative changes." 

Dr. J.E.S.'s opinion is inconsistent with other objective 
evidence of record.  Crucially, both VA examiners indicated 
there was no evidence of neurological symptomatology 
attributed to the service-connected spine disability.  The 
May 2004 VA examiner specifically noted: "today's exam did 
not show a significant neurological impairment . . . . his 
neurological exam does not demonstrate significant cord 
compression signs or nerve root impingement like 
radiculopathy."  Furthermore, an October 2002 outpatient 
note indicated "no radiation of pain with deep pressure to 
the sciatic notch."

The Board notes that an August 2002 VA outpatient note 
diagnosed the veteran with "low back pain with sciatica;" 
however, that diagnosis is based solely on the history of 
right lower extremity radiculopathy as provided by the 
veteran.  Furthermore, this diagnosis is unaccompanied by a 
review of the veteran's claims file or an explanation as to 
the justification of a diagnosis of sciatica in light of a 
negative neurological examination at that time and other 
previous negative neurological examinations of record.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing in its decisions Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Such is the case here, based on the objective 
medical findings discussed above, which indicate that the 
veteran's back disability is primarily arthritis, with  
little if any objective evidence of radiculopathy.

Additionally, the veteran has presented for a number of foot 
examinations over the years in relation to his non service-
connected diabetes.  There is one notation of "neuropathy" 
made in a podiatry outpatient note dated in January 2002.  
However, subsequent VA outpatient notes dated in February 
2002, April 2002, June 2002, September 2002, October 2002, 
January 2003, May 2003, August 2003 and January 2004 were 
negative for findings of lower extremity neuropathy, despite 
the veteran's complaints.  

The Board further observes even if it were to concede that 
neuropathy of the feet exists  [and to do so would be to 
ignore the10 subsequent VA treatment records that indicate 
otherwise], the medical evidence has specifically attributed 
such to non-service-connected diabetes.  

In summary, the Board finds the October 2004 statement from 
Dr. J.E.S. and the January 2002 and August 2002 VA outpatient 
notes to be contrary to the rest of the objective evidence 
and of relatively little probative value.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein [in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  The 
medical evidence of record as a whole makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  Therefore, the Board finds that a 
rating under former Diagnostic Code 5293 [intervertebral disc 
syndrome] is not warranted.  

In summary, the Board believes most appropriate diagnostic 
codes for rating the veteran under the former schedular 
criteria are Diagnostic Codes 5003-5292.  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]. 

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
immediately above, the veteran's service-connected lumbar 
spine disability is not consistent with intervertebral disc 
syndrome, so the current Formula for Rating Intervertebral 
Disc Syndrome, Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5292, to warrant the 
next higher 40 percent disability rating, the evidence must 
show severe limitation of motion of the lumbar spine.

In this case, the veteran complained to the August 2002 and 
May 2004 VA examiners of pain in his back that is 
exacerbating by activities such as sitting for long periods, 
driving, standing and bending.  

Objectively, range of motion in August 2002 was as follows: 
forward flexion to 90 degrees, extension 10 degrees, lateral 
flexion left and right 30 degrees, rotation left and right 40 
degrees.  Range of motion in May 2004 was as follows: forward 
flexion to 75 degrees, extension to 80 degrees, lateral 
flexion left to 30 degrees and right to 35, rotation left and 
right 35 degrees.  

Normal lumbar spine motion is forward flexion to 90 degrees; 
extension to 30 degrees; lateral flexion to 30 degrees right 
and left; and rotation 30 degrees right and left.  See 
38 C.F.R. § 4.71a, Plate V (2005).  

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of back 
motion is best characterized as moderate.  As detailed above, 
moderate is generally taken to mean "of average or medium 
quality, amount, scope, range, etc."  Here, with the 
exception of extension, all of the measured ranges of motion 
do not even approach medium, or 50 percent, of normal ranges 
of motion.  As for the extension, the August 2002 examination 
report indicates that the veteran is able to extend to 10 
degrees.  [The Board feels that the May 2004 notation of 
extension to 80 degrees is most likely a typographical error; 
however, from the examiner's subsequent notation that the 
veteran had "mild decreased range of motion," the Board can 
deduce that the range of extension did not exceed the midway 
point.]  In any event, the range of extension is only one of 
four ranges of motion tested in the spine; the other three 
[forward flexion, lateral flexion and rotation] are nowhere 
near severely, or even moderately, limited.  

Thus, while these measurements reflect some limitation of 
motion of the lumbar spine, they do not amount to more than 
medium decreased range of motion of the lumbar spine.  
Accordingly, these findings do not amount to, or approximate, 
severe loss of lumbar spine motion to qualify for a 40 
percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Codes 5003- 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees.  In fact, the veteran's most recent VA examination 
in May 2004 shows with forward flexion to 75 degrees.  

The Board observes in passing that ankylosis of the entire 
thoracolumbar spine is not demonstrated in the medical 
evidence, and the veteran does not appear to contend that his 
back is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for spondylolisthesis with laminectomy, fusion and 
degenerative changes under the current criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the reports of the August 2002 
and May 2004 VA examinations that the veteran's pain was 
taken into consideration in measuring range of back motion.  
Specifically, in August 2002 the VA examiner noted that the 
veteran had "veteran had some pain of the lumbar spine 
before range of motion which increased upon extension and 
rotational movements."  In May 2004, the VA examiner noted 
that "the veteran had more pain with right lateral bending 
as well as rotation movements . . . . He also had some pain 
increased upon extension as well as rotation movements."

Significantly, there is no support in the evidence for an 
increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  The veteran presented to both VA 
examinations without a back brace or an assistive device.  
Indeed, the veteran indicated to the August 2002 VA examiner 
that despite the fact his back was stiff in the morning or 
with prolonged sitting, he was able to walk approximately 1-2 
miles per day.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40, 4.45  and 4.59.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the June 2004 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's low back disability.  There also is no evidence 
of hospitalization for lumbar spine complaints during the 
period under appellate consideration.  

With respect to marked interference with employment, the 
veteran is currently 65 years old and has been employed at 
Great Lakes Naval Base since 1985.  There is no objective 
evidence that he has had to leave work due to the service-
connected back disability.  Indeed, the August 2002 VA 
examiner found that the veteran "does very well without any 
interference of his employment."  

The Board does not doubt that the veteran's service-connected 
spondylolisthesis with laminectomy, fusion and degenerative 
changes causes him discomfort and some limitation of motion.  
However, there is no indication in the evidence that the 
veteran's spondylolisthesis with laminectomy, fusion and 
degenerative changes would markedly interfere with his 
ability to work beyond the level which is contemplated by his 
currently assigned 20 percent rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The veteran's claim of entitlement to an 
increased rating for service-connected spondylolisthesis with 
laminectomy, fusion and degenerative changes is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for 
spondylolisthesis with laminectomy, fusion and degenerative 
changes is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


